Decree affirmed. The defendants’ brief describes this case as a bill in equity by members of one church against the officers of another church for a determination of title to certain real estate. After hearing a final decree was entered dismissing the bill. The plaintiffs appealed. The evidence is not reported. There is no finding of material facts. The only question now open is whether as matter of law the decree dismissing the bill would be permissible on the pleadings. Dondis v. Lash, 283 Mass. 353, 354. It is obvious that such a decree could be entered on the pleadings.